Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   1   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  1 of 24
                                                                       ID: 6263944




              United States Court of Appeals
                           For the First Circuit


 No. 18-1898

                HAROLD SHURTLEFF, and CAMP CONSTITUTION,
                       a public charitable trust,

                           Plaintiffs, Appellants,

                                       v.

        CITY OF BOSTON, and GREGORY T. ROONEY, in his official
            capacity as Commissioner of the City of Boston
                     Property Management Division,

                           Defendants, Appellees.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Denise J. Casper, U.S. District Judge]


                                     Before

                       Torruella, Selya, and Lynch,
                              Circuit Judges.


      Mathew D. Staver, with whom Roger K. Gannam, Horatio G. Mihet,
 Daniel J. Schmid, and Liberty Counsel were on brief, for
 appellants.
      John Eidsmoe, Foundation for Moral Law, on brief for
 Foundation for Moral Law, amicus curiae.
      Daniel M. Ortner, Deborah J. La Fetra, and Pacific Legal
 Foundation, on brief for Pacific Legal Foundation, amicus curiae.
      Robert S. Arcangeli, Assistant Corporation Counsel, City of
 Boston Law Department, with whom Eugene L. O'Flaherty, Corporation
 Counsel, was on brief, for appellees.
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   2   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  2 of 24
                                                                       ID: 6263944



      Richard B. Katskee, Carmen N. Green,                   Patrick Grubel,
 Americans United for Separation of Church and             State, Jeffrey I.
 Pasek, Cozen O'Connor, Steven M. Freeman, David           L. Barkey, Amy E.
 Feinman, Anti-Defamation League, Amrith Kaur,              Cindy Nesbit and
 Sikh Coalition, on brief for Religious                    and Civil-Rights
 Organizations, amici curiae.



                                 June 27, 2019




                                       -2-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   3   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  3 of 24
                                                                       ID: 6263944



             TORRUELLA, Circuit Judge.         This appeal arises from the

 denial of a preliminary injunction that would have required the

 City of Boston ("City") to temporarily raise a "Christian flag" on

 a government-owned flagpole in front of its City Hall.             Plaintiff-

 appellant Harold Shurtleff is the director of Camp Constitution,

 a volunteer association (and also a plaintiff-appellant here)

 established in 2009 to "enhance understanding of the country's

 Judeo-Christian moral heritage, the American heritage of courage

 and ingenuity, [and] the genius of the United States Constitution,"

 among other things.         To commemorate Constitution and Citizenship

 Day in September 2017, Shurtleff, in his role as director of Camp

 Constitution, organized an event to be held at the plaza in front

 of City Hall.        Shurtleff alleges he intended this event to be a

 celebration     of    the   Christian    community's     civic   and    social

 contributions to the City and the Commonwealth of Massachusetts,

 as well as of Christian support for religious tolerance, the rule

 of law, and the United States Constitution.              Shurtleff sought a

 permit from the City to raise a Christian flag1 on one of the City

 Hall Plaza flagpoles during the proposed celebration.               That flag

 would have been raised next to poles flying the United States and


 1  The parties refer to this flag as "the Christian flag."             We use
 the term "a Christian flag" throughout. In doing so, we                do not
 suggest that all Christian denominations accept that flag              as the
 flag of Christianity. There is no evidence of that before              us.


                                       -3-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   4   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  4 of 24
                                                                       ID: 6263944



 Massachusetts flags and in place of the City of Boston flag,

 normally flown there.

              The City denied Shurtleff's flag-raising request, but

 otherwise allowed him and Camp Constitution to host their event at

 City Hall Plaza.         Shurtleff and Camp Constitution filed suit

 almost a year later, raising Free Speech, Establishment Clause,

 and Equal Protection claims, and seeking a preliminary injunction

 to prevent the City from denying them a permit to raise the flag.

 The district court denied the injunction and we now affirm.

                                        I.

              City Hall Plaza is at the entrance of Boston's City Hall.

 A trio of eighty-three-foot tall poles that the City owns and

 controls stands in the Plaza.          Two of the poles usually fly the

 United States and Massachusetts flags.            At issue here is the third

 pole, which displays the City's flag except when temporarily

 replaced by another flag upon the request of a third-party person

 or organization.      Requests to replace the City's flag with another

 flag are often accompanied by a proposed third-party event to take

 place at a City-owned venue, such as the Plaza.             In the past, the

 pole in dispute has displayed country flags (according to the

 complaint,    those    of   Albania,    Brazil,    Cuba,   Ethiopia,    Italy,

 Mexico, Panama, the People's Republic of China, Peru, Portugal,

 and also that of the territory of Puerto Rico) as well as the flag


                                        -4-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   5   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  5 of 24
                                                                       ID: 6263944



 of the Chinese Progressive Association, the LGBT rainbow flag, the

 transgender rights flag, the Juneteenth flag commemorating the end

 of slavery, and that of the Bunker Hill Association.

             Some of these third-party flags contain what Shurtleff

 alleges is religious symbolism.         For instance, the Portuguese flag

 contains "dots inside the blue shields represent[ing] the five

 wounds of Christ when crucified" and "thirty dots that represents

 [sic] the coins Judas received for having betrayed Christ."                The

 Bunker Hill Flag contains a red St. George's cross.             And the City

 flag itself includes the Boston seal's Latin inscription, which

 translates to "God be with us as he was with our fathers."                 But

 nothing in the record indicates that the City has ever allowed the

 flag of any religion to be raised on the flagpole at issue.2

             Interested parties must apply to the City for a permit

 before they can hold an event and/or raise a flag at the Plaza.

 The City has published guidelines for permit applicants on its

 website.    According to the guidelines, permits may be denied for

 several reasons, including that the applicant plans to host illegal

 activities on City property or if the proposed event poses a danger

 to public health and safety.         Applications may also be denied if


 2  Shurtleff avers that, in 2012, he applied for and received a
 permit to display a flag on the pole at issue here. He does not
 specify, however, the type of flag that the City allowed him to
 raise.


                                       -5-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   6   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  6 of 24
                                                                       ID: 6263944



 they    do    not    comply    with    other     relevant      permit     requirements,

 ordinances,         or     regulations.          The     Office     of    Property    and

 Construction Management leads the application review process and

 is     charged      with    ensuring      that    all     applications       meet    City

 guidelines.         And the Commissioner of Property Management himself

 reviews flag-raising applications for the City Hall Plaza poles to

 ensure that they are "consistent with the City's message, policies,

 and practices."          There is no written policy regarding which flags

 may be raised on the City Hall poles.

               On July 28, 2017, Shurtleff emailed the City requesting

 a    permit   to    "raise     the    Christian        Flag   on   City   Hall   Plaza."

 Shurtleff proposed several dates in September 2017 for the flag

 raising and explained that Camp Constitution would sponsor the

 event, which was also to include "short speeches by some local

 clergy focusing on Boston's history."                     Shurtleff's email to the

 City also included a photo of a Christian flag to be raised, which

 has a white field and a red Latin cross inside a blue canton.                         On

 September 5, 2017, Shurtleff received an email response from the

 City denying his request to raise the flag.                        The City's response

 did not offer a reason for the denial.

               Unsatisfied, Shurtleff emailed the City the next day to

 inquire about the "official reason" for denying his application.

 Two days later, on September 8, Shurtleff received an email from


                                            -6-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   7   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  7 of 24
                                                                       ID: 6263944



 Gregory T. Rooney, the City's Commissioner of Property Management,

 explaining that his request was denied because "[t]he City of

 Boston maintains a policy and practice of respectfully refraining

 from    flying    non-secular       flags   on    the   City   Hall    flagpoles."

 Rooney's email explained that such a "policy and practice is

 consistent        with    [both]      well-established         First     Amendment

 jurisprudence . . . [and] with [the] City's legal authority to

 choose how a limited government resource, like the City Hall

 flagpoles,       is   used."    Before      signing     off,   Rooney     informed

 Shurtleff that the "City would be willing to consider a request to

 fly a non-religious flag, should your organization elect to offer

 one."     Shurtleff's plan to host an event at City Hall Plaza,

 however, was allowed to go forward.

              Around September 13, 2017, Shurtleff submitted a renewed

 event and flag-raising application to the City, asking to use City

 Hall Plaza and its flagpoles for the "Camp Constitution Christian

 Flag Raising."        Shurtleff's event description explained that the

 "Christian flag is an important symbol of our country's Judeo-

 Christian heritage" and that the aim of the flag raising was to

 celebrate "our Nation's heritage and the civic accomplishments and

 social    contributions        of     the     Christian    community      to   the

 Commonwealth of Massachusetts, religious tolerance, the Rule of

 Law, and the U.S. Constitution."                 On September 14, Shurtleff's


                                         -7-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   8   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  8 of 24
                                                                       ID: 6263944



 counsel sent a letter to Boston Mayor Martin Walsh -- with copy to

 other City officials -- that enclosed Shurtleff's September 13

 application to celebrate a "Christian Flag Raising."                  This letter

 requested     that     the      City   approve     Shurtleff's     flag-raising

 application on or before September 27, 2017.                  The City neither

 issued a permit nor replied in reaction to Shurtleff's September 13

 and 27 communications.          Since then, Shurtleff has not applied to

 hold any events on City grounds, with or without a flag.

             Shurtleff and Camp Constitution filed suit on July 6,

 2018, seeking injunctive relief, declaratory relief, and damages

 against     the   City    and    Rooney    in    his    official   capacity   as

 Commissioner      of     the    City's    Property       Management     Division.

 Appellants aver, inter alia, that the City "violated [their] First

 Amendment right to Freedom of Speech by preventing [them] from

 displaying the Christian flag as part of a celebration of the

 Christian community and America's Judeo-Christian heritage to be

 held at [the City's] designated public fora at City Hall Plaza and

 [its] flagpoles."        Shurtleff and Camp Constitution moved for a

 preliminary injunction on July 9, 2018.                The district court heard

 argument on August 9, 2018, and issued an opinion denying their

 request on August 29, 2018.            Shurtleff v. City of Bos., 337 F.

 Supp. 3d 66, 79 (D. Mass. 2018).               Among other things, the court

 held that the preliminary injunction could not proceed because the


                                          -8-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   9   Date
                                         53 Filed:
                                            Filed 06/27/19
                                                   06/27/2019PageEntry
                                                                  9 of 24
                                                                       ID: 6263944



 "City's selection and presentation of flags on the City flagpole

 constitute government speech," id. at 73, and government speech

 escapes scrutiny under the Free Speech Clause.

                                       II.

             Before it grants a preliminary injunction, a district

 court is required to consider (1) the movant's likelihood of

 success on the merits; (2) the likelihood of the movant suffering

 irreparable harm; (3) the balance of equities; and (4) whether

 granting    the   injunction    is   in     the   public   interest.       Díaz-

 Carrasquillo v. García-Padilla, 750 F.3d 7, 10 (1st Cir. 2014).

 And when faced with an interlocutory appeal, as we are in this

 case, we review the district court's decision to deny a preliminary

 injunction for abuse of discretion but review its findings of fact

 for clear error and its conclusions of law de novo.                  Am. Freedom

 Def. Initiative v. Mass. Bay Transp. Auth., 781 F.3d 571, 578 (1st

 Cir. 2015).       Because Shurtleff and Camp Constitution did not

 "'establish a strong likelihood that they will ultimately prevail'

 on the merits of their First Amendment claim[s]," we affirm the

 district    court's    denial   of   their    request      for   a   preliminary

 injunction.3 Id.(quoting Sindicato Puertorriqueño de Trabajadores,

 SEIU Local 1996 v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012)).


 3  Since the "sine qua non of th[e] four-part inquiry is likelihood
 of success on the merits," New Comm Wireless Servs., Inc. v.
 SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002), and appellants

                                       -9-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   10    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  10 of 24
                                                                        ID: 6263944



                                       III.

              The centerpiece of Shurtleff's argument on appeal is

  that the City's choice of which flags to raise temporarily in place

  of the usual Boston flag on the City Hall Plaza flagpole at issue

  does not constitute government speech and that the flagpole is

  instead a designated public forum.          We tackle first his challenge

  to the district court's finding of government speech.

                                        A.

              Shurtleff argues that neither Walker v. Texas Division,

  Sons of Confederate Veterans, Inc., 135 S. Ct. 2239 (2015), nor

  Pleasant Grove City, Utah v. Summum, 555 U.S. 460 (2009) -- the

  pair of recent cases the district court relied on to conclude that

  the City's choice of which flags to fly on the flagpole at issue

  is government speech -- supports a government speech label for a

  third-party group's temporary display of a flag owned by the group.

  Shurtleff explains that Summum resolved that the placement of

  "permanent" monuments in a public park was a form of government

  speech, which is inapposite to "temporarily" raising flags on a

  city-owned pole.     Further, Shurtleff argues that Walker reaffirmed

  the   relevance    of   permanence    for    finding   government     speech.


  failed to meet that burden, we do not address the final three
  factors of the inquiry for preliminary injunctive relief. See Am.
  Freedom Def. Initiative, 781 F.3d at 578 n.4 (following this
  approach).


                                       -10-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   11    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  11 of 24
                                                                        ID: 6263944



  Shurtleff     also   maintains    that      the    government     "ownership"   and

  "control" elements that the Court identified in Walker and Summum

  as creating government speech are not present for occasionally

  displayed     third-party     flags    on    the    City   Hall    flagpole.     We

  disagree with each of Shurtleff's points, but before responding we

  find it helpful to revisit in some detail the contours that the

  Supreme Court has established for the government speech doctrine.

                In Summum, the Court considered "whether the Free Speech

  Clause of the First Amendment entitles a private group to insist

  that a municipality permit it to place a permanent monument in a

  city   park    in    which   other    donated      monuments      were   previously

  erected."      555 U.S. at 464.      The Free Speech Clause did not mandate

  that result, the Court concluded, because "the display of a

  permanent monument in a public park is not a form of expression to

  which forum analysis applies" since it is "best viewed as a form

  of government speech."         Id.     The Court reached that conclusion

  after making three observations.             First, that "[g]overnments have

  long used monuments to speak to the public."               Id. at 470.      Second,

  that "[p]ublic parks are often closely identified in the public

  mind with the government unit that owns the land," which is the

  reason why "there is little chance that observers will fail to

  appreciate the identity of the speaker" as the government when

  they see a monument at a public park.               Id. at 471-72.       And third,


                                         -11-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   12    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  12 of 24
                                                                        ID: 6263944



  that the government "has 'effectively controlled' the messages

  sent by the monuments in the Park by exercising 'final approval

  authority' over their selection."             Id. at 473 (citing Johanns v.

  Livestock Marketing Assn., 544 U.S. 550, 560-61 (2005)).

                The Court reaffirmed the Summum framework six years

  later    in   Walker.        That   case   originated   after   a   nonprofit

  organization applied to the Texas Department of Motor Vehicles

  Board for a specialty license plate featuring the Confederate flag.

  The Board rejected the application, 135 S. Ct. at 2244, and members

  of the nonprofit filed suit alleging that the rejection violated

  their free speech rights.           Not so, said the Court, holding that

  "Texas's specialty license plate designs constitute government

  speech," for which the Board was entitled to refuse issuing license

  plates that feature the Confederate flag.           Id. at 2253.    The Court

  pinpointed three factors as relevant to identifying government

  speech   in    light    of   Summum:   (1)    whether   the   government   has

  traditionally used the message or conduct at issue to speak to the

  public; (2) whether persons would interpret the speech as conveying

  some message on the government's behalf; and (3) whether the

  government maintains control over the selection of the message.

  See id. at 2247.       Applying these factors, the Court concluded that

  the license plates are government speech because (1) "they long

  have communicated messages from the States," id. at 2248; (2) they


                                         -12-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   13    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  13 of 24
                                                                        ID: 6263944



  "are often closely identified in the public mind with the [State],"

  id. (citing Summum, 555 U.S. at 472); and (3) "Texas maintains

  direct control over the messages conveyed on its specialty plates,"

  id. at 2249.       The Court later remarked that Walker "likely marks

  the outer bounds of the government-speech doctrine."                Matal v.

  Tam, 137 S. Ct. 1744, 1760 (2017).

               The Summum/Walker three-part test controls here and each

  of its factors strongly favors a finding that the City engages in

  government speech when it decides which flags to display in place

  of the City flag on the City Hall flagpole.            This case lies well

  within the established bounds of the government speech doctrine.

               First, the government has long used flags to communicate

  messages.     See, e.g., W. Va. State Bd. of Educ. v. Barnette, 319

  U.S. 624, 632 (1943) ("The use of an emblem or flag to symbolize

  some system, idea, institution, or personality, is a short cut

  from mind to mind.       Causes and nations, political parties, lodges

  and ecclesiastical groups seek to knit the loyalty of their

  followings to a flag or banner . . . ."); Griffin v. Sec'y of

  Veterans Affairs, 288 F.3d 1309, 1324 (Fed. Cir. 2002) ("We have

  no doubt that the government engages in speech when it flies its

  own flags over a national cemetery, and that its choice of which

  flags   to   fly   may   favor   one   viewpoint   over   another.").      For

  instance, "Congress has provided that the flag be flown at half-


                                         -13-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   14    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  14 of 24
                                                                        ID: 6263944



  staff upon the death of the President, Vice President, and other

  government officials 'as a mark of respect to their memory.'"

  Texas v. Johnson, 491 U.S. 397, 427 (1989) (Rehnquist, C.J.,

  dissenting) (quoting 36 U.S.C. § 175(m) (current version at 4

  U.S.C.   § 7(m))).       And    when    a     visiting   dignitary    comes    to

  Washington    for   a   state   or   official     visit,   Blair     House   (the

  President's guest house) flies the flag of the dignitary's country.

  Mary Mel French, United States Protocol 298 (2010).4




  4  Of course, flags themselves communicate a message. In a 1944
  Presidential Proclamation, President Franklin Roosevelt stated,
  "The flag of the United States of America is universally
  representative of the principles of justice, liberty, and
  democracy enjoyed by the people of the United States."
  Proclamation No. 2605, 9 Fed. Reg. 1957 (Feb. 22, 1944). Congress
  has provided that the American "flag represents a living country
  and is itself considered a living thing." 4 U.S.C. § 8(j). When
  United States Marines reached the top of Mount Suribachi at Iwo
  Jima, "they raised a piece of pipe upright and from one end
  fluttered a flag." Johnson, 491 U.S. at 425-26 (Rehnquist, C.J.,
  dissenting). And troops marked their successful landing at Inchon
  during the Korean war with the raising of an American flag. Id.
  at 426.

     Shurtleff's proposed flag is no different: it was designed to
  incorporate certain Christian symbolism, including the Latin
  cross. See Trunk v. City of San Diego, 629 F.3d 1099, 1110 (9th
  Cir. 2011) (recognizing the Latin cross as "the preeminent symbol
  of Christianity"); cf. Barnette, 319 U.S. at 632 ("[T]he church
  speaks through the Cross, the Crucifix, the altar and shrine, and
  clerical raiment."); Salazar v. Buono, 559 U.S. 700, 747 (2010)
  (Stevens, J., dissenting) ("We have recognized the significance of
  the Latin cross as a sectarian symbol, and no participant in this
  litigation denies that the cross bears that social meaning.").


                                         -14-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   15    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  15 of 24
                                                                        ID: 6263944



              The   City    partakes     of   similar     practices   and    has

  historically used the City Hall Plaza pole at issue here to convey

  a message when the City flag is replaced with another flag.                For

  instance, the City flew the flag of Portugal on that pole to

  recognize "the Portuguese community's presence and importance in

  the State of Massachusetts."         The City also sometimes displays its

  municipal flag to signify that its mayor is present at a given

  event.   It therefore follows that the City recognizes flag flying

  as a symbolic act and that it uses flags -- in particular those

  raised on the City Hall Plaza pole -- to speak to the public.

              Next, we examine whether an observer would identify the

  City as the "speaker" when she sees a third-party flag, like a

  Christian flag, raised in front of City Hall and flying alongside

  the United States and Massachusetts flags.            See Walker, 135 S. Ct.

  at 2249; Summum, 555 U.S. at 471.5          We have little doubt that the

  third-party flag's message would be attributed to the City.




  5  In his Summum concurrence, Justice Souter proposed using a
  "reasonable person" test to analyze the attribution prong. See
  Summum, 555 U.S. at 487 (Souter, J., concurring) ("[T]o say when
  speech is governmental, the best approach that occurs to me is to
  ask whether a reasonable and fully informed observer would
  understand the expression to be government speech, as distinct
  from private speech the government chooses to oblige by allowing
  the monument to be placed on public land."). If the Court adopts
  this standard in a future case, it would be easily met here.


                                       -15-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   16    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  16 of 24
                                                                        ID: 6263944



                 If the observer arrived in time, she could well see a

  City employee lower the Boston flag and replace it with a third

  party's flag.        The replacement flag would fly eighty-three feet

  into the sky only steps away from the entrance to Boston's seat of

  government, City Hall.           That height would make the flag visible

  from far away, even from places that have no view of what is

  happening on the plaza below.           And the third-party flag would keep

  company    with      the   United    States     flag   and    the    flag      of   the

  Commonwealth of Massachusetts, two powerful governmental symbols.

  "In this context, there is little chance that observers will fail

  to appreciate the identity of the speaker" as being the City.

  Summum, 555 U.S. at 471.

                 Lastly, we assess if the City maintains control over the

  selection of the messages it conveys on its City Hall flagpole.

  See Walker, 135 S. Ct. at 2247.                Shurtleff argues that, to find

  government speech, Summum and Walker require the government to

  take physical control over previously private expression, control

  every     aspect     of    its    design   and     maintenance,          and   require

  relinquishment       of    private    ownership     rights.         We    reject    the

  argument as a misreading of those cases.               See Sutliffe v. Epping

  Sch. Dist., 584 F.3d 314, 331 (1st Cir. 2009) (finding that links

  placed    on     a   government      website    were   government         speech    and

  emphasizing that the town "controlled the content of [the] message


                                          -16-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   17    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  17 of 24
                                                                        ID: 6263944



  by exercising final approval authority over the [] selection of

  the hyperlinks on the website"); cf. Ridley v. Mass. Bay Transp.

  Auth., 390 F.3d 65, 82 (1st Cir. 2004) (rejecting the plaintiffs'

  argument that the MBTA had created a public forum in part because

  "[t]he MBTA's policy clearly evidenced an intent to maintain

  control over the forum").

              The record is clear that the City owns the flagpole at

  issue and that it controls which third-party flags are raised in

  place of the City flag.      Interested persons and organizations must

  apply to the City for a permit before they can raise a flag on

  this flagpole.      The City's Office of Property and Construction

  Management then reviews all applications to ensure that they comply

  with   governing    guidelines,    and   the   Commissioner     of   Property

  Management himself screens flag-raising requests for the pole at

  issue to ensure that those requests are "consistent with the City's

  message, policies, and practices."          And unlike many other public

  spaces controlled by a permitting process, for access to which the

  City might grant thousands of applications a year, the flagpole at

  issue is only rarely occupied by a third-party flag.             Appellant's

  complaint lists only fifteen instances, over a period of years, in

  which the City has granted a third party's flag-flying request.

  That rarity highlights the City's tight control over the flagpole

  in question and that it engages in symbolic speech as to the


                                       -17-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   18    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  18 of 24
                                                                        ID: 6263944



  replacement flags it allows.         Moreover, the absence of a written

  policy outlining the content of the flags that may be raised on

  City Hall Plaza is irrelevant to the government speech analysis.

  Summum, 555 U.S. at 473 (finding that the City there effectively

  controlled its message even though it did not adopt an express

  policy as to which monuments it would accept or reject until after

  rejecting the plaintiff's proposed monument); see also Sutliffe,

  584 F.3d at 332 (noting that the absence of a written policy is

  "irrelevant to whether the [City's] actions constitute government

  speech").

              A straightforward assessment under the Summum/Walker

  factors thus requires us to conclude that the City's decision about

  which   flags   to   display   on   the     flagpole   at   issue    is   likely

  government speech.      However, as we noted before, Shurtleff insists

  that the flagpole cannot convey government speech because the flags

  raised on it are those of third parties and they are only displayed

  temporarily.     This argument is unavailing.          First, the fact that

  the flags are privately owned (or at least not owned by the City)

  changes nothing because the City enjoys the "same freedom to

  express its views when it receives assistance from private sources

  for the purpose of delivering a government-controlled message"

  like that which the City Hall flagpole communicates.                Summum, 555

  U.S. at 468.    Second, Shurtleff is wrong to suggest that permanence


                                       -18-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   19    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  19 of 24
                                                                        ID: 6263944



  is required for there to be government speech.               Shurtleff contends

  that the Summum Court emphasized the permanent nature of monuments

  as supporting a finding of government speech, and that Walker

  reiterated     the    relevance    of    permanence     in   government    speech

  analysis.      But the Walker Court actually clarified that permanence

  is not a necessary element of its government speech framework.6

  See Walker, 135 S. Ct. at 2249 ("That is not to say that every

  element   of    our   discussion    in    Summum   is   relevant   here.     For

  instance, in Summum we emphasized that monuments were 'permanent'

  . . . .").

               Shurtleff argues that this is a case in which the City

  is using government speech doctrine "as a subterfuge for favoring

  certain private speakers over others based on viewpoint," Summum,

  555 U.S. at 473, or as a means of "silenc[ing] or muffl[ing] the

  expression of disfavored viewpoints," Matal, 137 S. Ct. at 1758.

  We think not.         The record shows that the City has "regularly"

  granted permission for religious events to be held on City Hall

  Plaza.    And the City has not refused Shurtleff permission to hold



  6  We also note that Shurtleff's argument takes Summum's discussion
  of permanence out of context. There, it was important that the
  monuments were permanent because public parks could "accommodate
  only a limited number of permanent monuments." Summum, 555 U.S.
  at 478. Thus, the real issue was not permanence, but space. See
  Walker, 135 S. Ct. at 2261 (Alito, J., dissenting) ("A final factor
  that was important in Summum was space.").


                                          -19-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   20    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  20 of 24
                                                                        ID: 6263944



  an event at City Hall Plaza that celebrates Christianity and

  includes speeches by local clergy.           Nor has it refused him the

  opportunity to request to raise a flag that conforms with City

  policy.

              We now turn to Shurtleff's argument that the government

  speech    doctrine   is   inapplicable      here    because        the    City   has

  designated the flagpole as a public forum.                 Shurtleff's success

  on this theory is also unlikely because that argument is precluded

  by our government-speech finding.           Walker, 135 S. Ct. at 2250

  ("Because the State is speaking on its own behalf, the First

  Amendment strictures that attend the various types of government-

  established forums do not apply.").

              However,    the    argument   also     fails    under        traditional

  public-forum analysis.        "The government does not create a public

  forum by inaction or by permitting limited discourse, but only by

  intentionally      opening     a   nontraditional          forum     for     public

  discourse."    Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473

  U.S. 788, 802 (1985).        To ascertain if the City has designated the

  flagpole as a public forum, we look to the City's "policy and

  practice" and may also consider "the nature of the [flagpole] and

  its compatibility with expressive activity."                See id.        However,

  "[w]e will not find that a public forum has been created in the

  face of clear evidence of a contrary intent . . . nor will we infer


                                       -20-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   21    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  21 of 24
                                                                        ID: 6263944



  that the government intended to create a public forum when the

  nature of the property is inconsistent with expressive activity."

  Id. at 803.

                In Shurtleff's view, the City Hall pole at issue is a

  designated public forum because the application to request a permit

  for its use states that, "[w]here possible, the Office of Property

  and Construction Management seeks to accommodate all applicants

  seeking to take advantage of the City of Boston's public forums."

  But   other    than   that   statement,   the    record   is   barren   of   any

  indication that the City "intentionally open[ed] a nontraditional

  forum," on that flagpole, "for public discourse."               Sutliffe, 584

  F.3d at 333 (citing Del Gallo v. Parent, 557 F.3d 58, 72 (1st Cir.

  2009)).    Instead, the record contains clear evidence suggesting

  that the City did not intend to create a public forum in the choice

  of which flags to fly from that pole.             As we have noted before,

  the City strictly controls which third-party flags are raised on

  the City Hall pole, with the Commissioner of Property Management

  screening all proposed flags for "consisten[cy] with the City's

  message, policies, and practices."              The City has articulated a

  policy of not flying non-secular flags in place of the City flag

  and its rejection of Shurtleff's flag-flying request is consistent

  with that policy.




                                       -21-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   22    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  22 of 24
                                                                        ID: 6263944



               Moreover,    the   nature      of   this   flagpole    is    also

  inconsistent with unregulated expressive activity.                 City Hall

  Plaza has three flagpoles, and only one of these is occasionally

  available for the temporary use of the flags of qualifying third

  parties.      The Plaza, therefore, may only accommodate a very

  limited number of flag-flying requests.           The City may reasonably

  conclude that opening the pole for widespread public use could

  create disruptions that compromise the access and operations of

  City Hall.    Cf. Summum, 555 U.S. at 478 (noting that "[t]he forum

  doctrine has been applied in situations in which government-owned

  property or a government program was capable of accommodating a

  large number of public speakers without defeating the essential

  function of the land or the program").            Accordingly, Shurtleff's

  argument that the choice of flag cannot be government speech

  because the City has designated the flagpole as a public forum

  lacks any likelihood of success.

               Considering the foregoing and the record as it is at

  present, we find that the City's choice of which flags to raise on

  the flagpole at issue likely conveys government speech.                    And

  because this is the case, the City retains the ability not to

  promote or be associated with certain flags flown in place of the

  City flag on the flagpole in dispute.            Thus, Shurtleff and Camp

  Constitution failed to establish a likelihood of success on their


                                       -22-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   23    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  23 of 24
                                                                        ID: 6263944



  free speech claim against the City.              See Summum, 555 U.S. at 467

  ("The   Free   Speech     Clause    restricts     government      regulation      of

  private speech; it does not regulate government speech." (citing

  Johanns, 544 U.S. at 553)).7

                                           B.

              Our   final    task    is   to     review   the    district    court's

  determination     that    Shurtleff's     Establishment        Clause     claim   is

  unlikely to succeed.

              Shurtleff      argues       that     the    City     violated         the

  Establishment Clause by excluding Camp Constitution's religious

  speech while flying what he calls "other religious flags."                        He

  alleges, for example, that the City has flown the flag of Portugal

  and the Bunker Hill Association flag, which both contain some

  religious symbols.        But a flag that references religion by using

  religious symbols in part of its field is not itself a religious

  flag.    And as appellants conceded at oral argument and is also

  evident from the record, there is no evidence that the City has

  ever raised the flag of any religion on the flagpole at issue.


  7  We also note that, in making choices about which flags to allow
  as temporary replacements for the City flag, the City and its
  officials are subject to "the democratic electoral process."
  Walker, 135 S. Ct. at 2245; Sutliffe, 584 F.3d at 331 n.9 ("If the
  voters do not like those in governance or their government speech,
  they may vote them out of office or limit the conduct of those
  officials 'by law, regulation, or practice.'" (quoting Summum,
  555 U.S. at 468) (citation omitted)).


                                          -23-
Case: 18-1898
         Case 1:18-cv-11417-DJC
                Document: 52 Page:
                                Document
                                   24    Date
                                         53 Filed
                                              Filed:06/27/19
                                                     06/27/2019
                                                             Page Entry
                                                                  24 of 24
                                                                        ID: 6263944



  Shurtleff has not established that the City's policy and practice

  shows a preference for one religion or religious denomination over

  another.

               Next,       Shurtleff   claims     that   the   City     acts    in

  contravention       of    the   Establishment    Clause   "by   allowing     the

  numerous and varied [secular] flags of a broad spectrum of private

  organizations while specifically excluding Camp Constitution's

  'non-secular' flag."         But the "secular" flags -- really, flags of

  secular organizations or causes -- the City has allowed to fly

  instead of the City flag do not show that the City has espoused a

  preference    for    non-religion     over    religion.      And    the   record

  contains no evidence that would suggest otherwise.              Thus, in light

  of the current record, we agree with the district court that the

  likelihood of success of Shurtleff's Establishment Clause claim is

  dim.

                                         IV.

               For the reasons explained above, the district court did

  not abuse its discretion in denying Shurtleff's request for a

  preliminary injunction and its judgment is affirmed.

               Affirmed.




                                        -24-
